Citation Nr: 0005647	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  93-22 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative changes of the left shoulder.

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
bursitis, right shoulder.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
operative, anterior cruciate ligament repair, left knee.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
hemorrhoids.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
intertrigo, groin, and tinea pedis.

7.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
hypertension.

8.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals, right ankle fracture.

9.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
pseudofolliculitis barbae.

10.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals, laceration, left upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating action 
of the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned separate, 
noncompensable evaluations for pseudofolliculitis barbae, 
right ankle and left knee disabilities, effective from 
September 10, 1992.  By that same decision, the RO denied 
claims of service connection for a left shoulder disability, 
bilateral hearing loss and sinusitis.  The veteran submitted 
a notice of disagreement (NOD) in May 1993, referencing the 
aforementioned issues and claims of service connection for a 
right shoulder disability and hemorrhoids.  The RO issued a 
statement of the case (SOC) in July 1993, referencing 
increased ratings for pseudofolliculitis barbae, right ankle 
and left knee disabilities and service connection for 
bilateral shoulder disabilities, hearing loss and sinusitis.  
The veteran's substantive appeal was received in September 
1993.  

In an October 1994 rating decision, the RO granted service 
connection and assigned separate, noncompensable ratings for 
right shoulder bursitis; hemorrhoids; intertrigo groin, and 
tinea pedis; hypertension and laceration, left upper arm, 
effective from September 10, 1992.  The veteran submitted a 
NOD in February 1995 and the RO issued a SOC in March 1995.  
As noted by the Board when the appeal was initially reviewed 
in June 1997, the veteran did not file a substantive appeal 
using VA Form 9 subsequent to the March 1995 SOC.  However, 
after reviewing correspondence received from the veteran in 
April 1995, the Board concluded that the veteran had 
completed his appeal as to those issues included in the March 
1995 SOC.  

In a June 1997 decision, the Board denied the veteran's claim 
of service connection for bilateral hearing loss, granted 
service connection for tinnitus and remanded the remaining 
claims for further development.  In a January 2000 rating 
action, the RO increased the rating for the service-connected 
tinnitus to 10 percent, effective from May 20, 1998.

In a September 1998 rating decision, the RO increased the 
rating for the service-connected left shoulder disability to 
the present level of 20 percent; increased the service-
connected right shoulder disability to 30 percent and 
assigned a 10 percent rating for the service-connected right 
ankle disability, each effective from May 20, 1998.  

In March 1994, the veteran testified at a personal hearing at 
the RO.  In February 1997, the veteran testified at a 
personal hearing before the undersigned Member of the Board 
sitting at the RO.  Transcripts of those hearings are 
associated with the record.  

As the appeals regarding the evaluations of the service-
connected disabilities at issue involve original claims, the 
Board has framed those issues as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated sinus condition and any 
in-service disease or injury.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals with regard to the 
claims for increase has been obtained.  

3.  The veteran's service-connected left shoulder disability 
is manifested by subjective complaints of pain; limitation of 
motion of the left arm at a point well beyond midway between 
the side and shoulder level is not demonstrated prior to May 
20, 1998.  

4.  The veteran's service-connected right (major) shoulder 
bursitis is manifested by degenerative changes and subjective 
complaints of pain; limitation of motion of the right arm at 
a point well beyond midway between the side and shoulder 
level is not demonstrated prior to May 20, 1998.  

5.  At no time since service has the veteran's service-
connected left knee disability been manifested by more than 
slight limitation of motion or functional impairment.  There 
has been no evidence of subluxation, lateral instability or 
ankylosis.

6.  At no time since service have the veteran's service-
connected hemorrhoids been of more than mild to moderate 
severity.  There is no evidence of irreducible, large or 
thrombotic hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  

7.  The medical evidence dated from September 1992 to the 
present does not demonstrate any exfoliation or exudation 
involving an exposed surface or extensive area as a result of 
the service-connected intertrigo, groin, and tinea pedis.  

8.  During the course of this appeal, the veteran's service-
connected hypertension was manifested by diastolic blood 
pressure readings predominantly below 100.  The veteran did 
not require continuous medication for control of 
hypertension.  

9.  The veteran's service-connected right ankle disability 
does not result in functional disability equating to more 
than moderate limitation of ankle motion.  Those findings 
were not demonstrated prior to May 20, 1998.  

10.  At no time since service has the veteran's service-
connected pseudofolliculitis barbae been manifested by 
moderately disfiguring scars of the head, face or neck, or by 
exfoliation, exudation or itching.  

11.  At no time since service has the veteran's service-
connected residuals of a laceration, left upper arm been 
shown to be manifested by a tender, painful or poorly 
nourished scar.  Related functional limitation or other 
disability has not been demonstrated.  




CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for sinusitis 
has not been presented. 38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for a rating higher than 10 percent prior to 
May 20, 1998 for the service-connected degenerative changes 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.40, 4.59, 4.71, 
4.71a, including Diagnostic Codes 5003, 5201 (1999). 

3.  The criteria for a rating higher than 20 percent 
subsequent to May 20, 1998 for the service-connected 
degenerative changes left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.40, 4.59, 4.71, 4.71a, including Diagnostic Codes 
5003, 5201 (1999). 

4.  The criteria for a compensable rating prior to May 20, 
1998 for the service-connected right shoulder bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.2, 4.7, 4.40, 4.59, 4.71, 4.71a, 
including Diagnostic Codes 5003, 5201 (1999). 

5.  The criteria for a rating higher than 30 percent 
subsequent to May 20, 1998 for the service-connected right 
shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.40, 4.59, 
4.71, 4.71a, including Diagnostic Codes 5003, 5019, 5201 
(1999). 

6.  The criteria for a rating in excess of 10 percent for the 
service-connected post-operative left anterior cruciate 
ligament repair with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261 (1999).

7.  The criteria for an initial compensable evaluation for 
the service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.117, including Diagnostic Code 7336 (1999).  

8.  The criteria for an initial compensable evaluation for 
the service-connected intertrigo, groin, and tinea pedis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, including Diagnostic Code 7806 (1999).  

9.  The criteria for an initial compensable evaluation for 
the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

10.  The criteria for a compensable rating prior to May 20, 
1998 for the service-connected residuals right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.2, 4.7, 4.40, 4.59, 4.71, 4.71a, 
including Diagnostic Codes 5270, 5271, 4.118, including 
Diagnostic Codes 7804, 7805 (1999). 

11.  The criteria for a rating higher than 10 percent 
subsequent to May 20, 1998 for the service-connected 
residuals right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.40, 4.59, 4.71, 4.71a, including Diagnostic Codes 
5270, 5271, 4.118, including Diagnostic Codes 7804, 7805 
(1999). 

12.  The criteria for an initial compensable evaluation for 
the service-connected pseudofolliculitis barbae have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7,  4.118, including Diagnostic Codes 7800, 7806 (1999).  

13.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected residuals, 
laceration, left upper arm have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  A careful review of the service medical records 
referable to the veteran's extensive period of service 
reveals a May 1986 diagnosis of sinusitis.  In May 1990, the 
veteran presented with cold symptoms and was diagnosed as 
having an upper respiratory infection.  The report of an 
October 1991 physical examination included a normal clinical 
evaluation of the sinuses and was silent for any significant 
interval history.  The report of a June 1992 separation 
examination also included a normal clinical evaluation of the 
sinuses and was similarly silent for any significant defect 
or interval history.  

Post-service medical records include reports of VA 
examinations conducted in October 1992, March 1994, June 1998 
and July 1998.  The October 1992 examination included a 
notation of chronic sinusitis "by history," but no current 
findings were recorded.  In March 1994, the veteran 
complained of headaches which he thought were sinusitis.  
Following physical examination, the diagnosis was that of 
reactive airway disease with allergic rhinitis.  The examiner 
made no further comment regarding sinusitis.  The report of 
the June 1998 VA examination included the veteran's reported 
13 year history of sinus complaints and a diagnosis of 
chronic sinus disease.  In order to further evaluate the 
veteran's complaints, he was afforded another VA examination 
in July 1998 at which time the diagnosis was that of possible 
allergic rhinitis, rule out sinusitis.

When the Board initially reviewed the veteran's appeal in 
June 1997, it was noted that he had testified that he 
received treatment for sinusitis within one year of discharge 
from service and may have received treatment even more 
recently.  The case was remanded in order to obtain any 
available treatment records.  

In a July 1997 letter to the veteran, the RO requested that 
he provide information pertaining to treatment received for 
the claimed sinusitis since service.  To date, there has been 
no response from the veteran.  The RO contacted several VA 
medical centers referred to by the veteran and associated all 
records received with the claims folder. 

Analysis.  The threshold question to be answered in the 
veteran's appeal is whether he has presented evidence of a 
well-grounded claim.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
fact, the United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he has sinusitis which 
was incurred in service.  In this regard, such lay assertions 
are beyond the veteran's expertise (see King, supra), and the 
Board must look to other evidence of record to determine 
whether he has presented a well-grounded claim of service 
connection. 

Service medical records include one entry pertaining to 
sinusitis; however, the report of the separation examination 
included a normal clinical evaluation of the sinuses and was 
silent for any pertinent defect or history.  Post-service 
medical records include the June 1998 VA examination report 
which yielded a diagnosis of sinusitis and the veteran's 
report of a 13 year history of sinus complaints.  The Board 
finds, however, that that diagnosis is insufficient to well 
ground the claim.  Although the examiner noted the veteran's 
report of a history of sinus complaints which would date back 
to service, such statements are not competent because 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' satisfying the Grottveit requirement."  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Regarding the veteran's own assertions that he is currently 
suffering sinusitis which is related to service, the Board 
points out that, as a lay person, he is not competent to 
offer a medical opinion.  See Grottveit; Espiritu, supra.  

Absent competent medical evidence which relates the veteran's 
currently demonstrated sinus condition to service, the Board 
concludes that the veteran has not met his burden of 
submitting a well-grounded claim of service connection for 
sinusitis.  See Caluza; Savage, supra.

Finally, the Board has considered the "benefit of the doubt" 
doctrine: however, as the veteran's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.

II.  Increased Ratings

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings, assigned 
following the initial grants of service connection in the 
rating actions on appeal, indicate.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  The Board 
finds that the veteran's claims are plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The Board is satisfied that all relevant evidence has been 
obtained, and that no further assistance is required to 
comply with 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Right and Left Shoulder Disabilities.  In October 1994, the 
RO granted service connection for right shoulder bursitis and 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5019, effective from 
September 10, 1992.  In January 1997, the Hearing Officer 
granted service connection for degenerative changes of the 
left shoulder (claimed as bursitis) and assigned a 10 percent 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5203.  In a September 1998 rating action, the RO 
increased the rating for the service-connected right shoulder 
bursitis to the current level of 30 percent and increased the 
rating for the service-connected left shoulder disability to 
the current level of 20 percent, each effective from May 20, 
1998.  By doing so, the RO essentially considered "staged" 
ratings for the service-connected right and left shoulder 
disabilities as prescribed by Court in Fenderson, supra.  

Under the applicable rating criteria, a 30 percent rating is 
assignable for limitation of motion of the major arm midway 
between the side and shoulder level.  A 20 percent rating is 
assignable for limitation of motion of the minor arm at 
shoulder level or midway between the side and shoulder level.  
A 40 percent rating is warranted for limitation of motion of 
the major arm to 25 degrees from the side.  Similar findings 
for the minor arm warrant the assignment of a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under the provisions of Diagnostic Code 5203 pertaining to 
impairment of the clavicle or scapula, a 10 percent rating is 
warranted for malunion or nonunion of the scapula without 
loose movement, on either the major or minor side.  A 20 
percent rating is for assignment for nonunion of the clavicle 
or scapula with loose movement or dislocation of the clavicle 
or scapula on either side.  In addition, Diagnostic Code 5203 
provides that, in the alternative, the disability may be 
rated on impairment of function of the contiguous joint.

Normal range of motion in a shoulder joint is from 0 to 180 
degrees in both forward flexion and abduction.  The internal 
and external rotation of the shoulder is normally from 0 to 
90 degrees.  38 C.F.R. § 4.71, Plate I.

When the Board initially reviewed the veteran's appeal in 
June 1997, it was noted that VA examinations conducted to 
date were inadequate for rating purposes and the case was 
remanded in order to obtain another examination and to obtain 
any additional treatment records.  Additional treatment 
records associated with the claims folder since the Board 
remand do not include any findings pertaining to either 
shoulder.

The veteran was afforded a VA examination in May 1998, at 
which time the examiner noted that the veteran was right-hand 
dominant.  The examiner also noted that the claims folder was 
available and reviewed.  The veteran complained of daily pain 
and limited motion in each shoulder.  He reported that he 
experienced some cracking noises in the left shoulder, but 
not the right.  

Physical examination revealed tenderness about the right 
acromioclavicular joint and right posterior shoulder region 
and about the left acromioclavicular joint and lateral lowest 
upper humeral spread.  There was no crepitation palpable 
right or left on active motion and grip was normal in both 
hands.  Range of motion of the right shoulder was 
demonstrated as flexion to 135 degrees; extension, 40-45 
degrees; abduction, 85 degrees; adduction, 25 degrees; 
internal rotation, 45-50 degrees and external rotation to 70 
degrees.  Range of motion of the left shoulder was 
demonstrated as flexion to 137 degrees; extension, 30 
degrees; abduction, 85 degrees; adduction, 35 degrees; 
internal rotation, 40 degrees and external rotation to 35 
degrees.  X-ray studies of the shoulders revealed the 
mineralization and alignment were "unremarkable.  There was 
slight degenerative arthritic changes on the right; the left 
side was "unremarkable."  

The examiner noted that the veteran complained of pain with 
minimal degrees of all motions in both shoulders.  The 
examiner further commented that the veteran had subjective 
pain with decreased active range of motion of both shoulders.  
The examiner also observed that the veteran's "functional 
perimeters rated mild to moderate," but classification in 
terms of degrees could not be stated "due to the subjective 
nature of the factors."  

With regard to the left shoulder, the Board notes that the 
veteran demonstrated abduction to 85 degrees, such that he 
has range of motion of his left arm to well beyond midway 
between his side and shoulder level.  The Board further 
notes, however, that a 30 percent rating for the minor arm 
contemplates limitation of motion of the minor arm to within 
25 degrees of the side.  At present, the veteran has 60 
degrees more motion than that which would warrant assignment 
of an increased rating.  In addition, the examiner 
characterized his functional impairment as "mild to 
moderate."  As such, the veteran's current limitation of 
motion does not more nearly approximate that considered by a 
30 percent rating.  Thus, an increased rating would not be 
warranted under Diagnostic Code 5201.  As there is no 
evidence of ankylosis of the scapulohumeral articulation 
(Diagnostic Code 5200) or other impairment of the humerus 
(Diagnostic Code 5202), those codes would not provide a basis 
for an increased schedular rating.

With regard to the right shoulder, the medical evidence of 
record demonstrates that the veteran's right, major arm, has 
range of motion to a point well beyond midway between the 
side and shoulder level.  Under Diagnostic Code 5019, 
bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  Diagnostic Codes 5003, 5010.

As with the left shoulder, an increased rating under 
Diagnostic Code 5201 would require a finding that the 
veteran's right arm be limited in motion to within 25 degrees 
of his side.  After considering the veteran's complaints of 
pain, the range of motion clinically demonstrated and the 
examiner's characterization of the veteran's "functional 
perimeters as mild to moderate," the Board finds that a 
rating higher than 30 percent is not warranted under 
Diagnostic Code 5201 as any range of motion loss beyond that 
clinically demonstrated would not more closely approximate a 
finding of loss of motion to within 25 degrees of the side.  
There is no evidence of ankylosis of the scapulohumeral 
articulation (Diagnostic Code 5200) or other impairment of 
the humerus (Diagnostic Code 5202); thus, those codes would 
not provide a basis for an increased schedular rating.  

In addition, there is no evidence of any "additional 
disability" associated with the degenerative arthritic 
changes in the right shoulder which would require 
consideration of a separate rating pursuant to Diagnostic 
Code 5003.  Thus, the 30 percent rating presently assigned 
under Diagnostic Code 5201 appears correct, as a rating under 
that Code reflects consideration of the documented deficits 
of range of motion.  A separate rating for arthritis would 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In evaluating the veteran's service-connected bilateral 
shoulder disabilities, the Board has reviewed the nature of 
the original disabilities, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  The Board has 
also considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson, supra.  The evidence 
warrants a 20 percent rating for the left shoulder and 30 
percent rating for the right shoulder only beginning the date 
of the most recent examination for rating purposes, May 20, 
1998.  There was no basis for assignment of increased ratings 
prior to that time.  

Left Knee.  Service connection was originally granted and a 
noncompensable evaluation assigned for a scar, residuals of 
left knee surgery, effective from September 10, 1992.  In an 
October 1994 decision, the Hearing Officer increased the 
rating to the current level of 10 percent, effective from 
September 10, 1992.  

Medical evidence of record includes the report of a February 
1994 VA examination which noted the veteran's complaints of 
knee pain and swelling on overuse.  Physical examination 
revealed no abnormality of the left knee.  There was a well-
healed surgical scar on the anterior aspect of the knee of 
the patella.  There was no ligamental weakness noted.  
Flexion was limited to 90 degrees.  The Board remanded the 
case in June 1997 in order to obtain a VA examination which 
would assess the functional limitations associated with the 
veteran's service-connected left knee disability.  

The veteran presented to a May 1998 VA examination with 
complaints of daily pain and frequent swelling of the left 
knee.  He reported hearing "cracking" noises and used a 
brace one or twice a week.  He reported that he could not 
stand longer than two minutes because of pain.  Upon physical 
examination, the left knee was described as "normal."  
There was a well-healed, nontender scar over the left 
anterior knee.  There was no tenderness to palpation.  
Cruciate to lateral ligaments were stable and there was no 
effusion or crepitation palpated on active motion.  Muscle 
strength testing illustrated "slight" give way weakness 
with quadriceps due to complaint of pain in the left patellar 
region.  Active range of motion was recorded as extension to 
0 degrees and flexion to 80 degrees. The examiner noted that 
range of motion was stopped at that pint, as the veteran was 
complaining of pain about the left patellar region.  X-ray 
studies revealed screws from ligament repair surgery.  There 
was a small round calcific density at the posterior aspect of 
the knee joint, thought to be a fabella.  There were no 
fracture or destructive lesions evident.  There was sclerosis 
on the anterior aspect of the patella.  The pertinent 
diagnosis was that of status post surgery, with some 
residuals.  The examiner characterized the veteran's 
"functional perimeters" as "mild to moderate," but could 
not state additional loss due to the "subjective nature of 
the factors."

The veteran's service-connected post-operative left anterior 
cruciate ligament repair with degenerative changes is 
presently assigned a 10 percent rating under Diagnostic Code 
5257, pertaining to impairment of the knee due to recurrent 
subluxation or lateral instability and Diagnostic Code 5010, 
pertaining to arthritis. 

Under Diagnostic Code 5257, an increased evaluation could be 
awarded upon findings of moderate impairment of the knees, 
including recurrent subluxation or lateral instability.  The 
10 percent evaluation currently in effect for the veteran's 
service-connected right knee disability contemplates a 
limitation of flexion of the leg to 45 degrees, and/or a 
limitation of extension to 10 degrees.  In order to warrant 
an increased evaluation based on limitation of motion, there 
would need to be demonstrated a limitation of flexion to 30 
degrees, and/or a limitation of extension to 15 degrees.  
Diagnostic Codes 5260, 5261.  In addition, an increase would 
be warranted for functional disability due to pain, supported 
by adequate pathology.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.

In the present case, the Board finds that, given the absence 
of findings of instability on the most recent VA examination, 
the veteran's service-connected left knee disability is more 
accurately rated under Diagnostic Code 5260 or 5261.  There 
was no effusion and no crepitus noted.  In addition, the 
examiner characterized the physical examination of the knee 
as "normal" and described "functional perimeters" as 
"mild to moderate."  Thus, the Board concludes that any 
functional disability experienced by the veteran would appear 
to be adequately compensated by the 10 percent evaluation 
currently in effect.  Although the veteran complained of 
weakness, instability and pain, the Board finds that the 
veteran is adequately compensated for the "subjective" 
symptoms by the 10 percent rating currently in effect.  As 
there is no evidence of ankylosis of limitation of motion 
sufficient to warrant assignment of an increased rating under 
Diagnostic Codes 5256, 5260 or 5261, the veteran's claim for 
an increased rating is denied.  

The Board notes that the case was remanded, in part, to 
consider whether a separate rating should be assigned for a 
scar; however, the medical evidence reveals a well-healed 
scar.  As such, there is no basis for a separate rating.  See 
38 C.F.R. § 4.14; Esteban, supra.  The Board has also 
considered whether the veteran was entitled to a "staged" 
rating; however, at no time since service has the left knee 
disability been manifested by more than slight symptomatology 
or functional impairment.  See Fenderson, supra. 

Hemorrhoids.  The veteran was granted service connection for 
hemorrhoids in October 1994, and a noncompensable evaluation 
was assigned from September 1992.  That evaluation has 
remained in effect, and is the subject of this appeal.  The 
October 1994 decision was based on evidence that included 
service medical records, VA examination reports and post-
service medical records.  The RO cited the report of a June 
1994 VA examination which noted mild to moderate external 
hemorrhoids.  

The RO assigned a noncompensable evaluation for the veteran's 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 10 percent rating requires hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences; a 20 percent 
evaluation requires hemorrhoids with persistent bleeding, and 
with secondary anemia or with fissures.

Subsequent to the June 1997 Board remand, the RO attempted to 
obtain pertinent treatment records and afforded the veteran a 
VA examination for rating purposes.  The only reference to 
hemorrhoids in the VA treatment records received was in a 
December 1995 chart extract which included the veteran's 
complaint of bleeding hemorrhoids and the assessment 
hemorrhoids, by history.  There were no current findings 
noted.

The veteran presented to a VA examination in May 1998 at 
which time he reported that the last time there was any 
bleeding associated with the hemorrhoids was in 1984.  
Currently, once or twice a month, a hemorrhoid "flares," 
with the dominant symptom being burning pain.  The veteran 
was not aware of any large massive hemorrhoid and was not 
usually aware of any mass at all.  The diagnostic impression 
was that of hemorrhoid by history, not documented today.  

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased (compensable) rating.  The 
evidence reflects that the veteran has not experienced 
bleeding from the hemorrhoids since approximately 1984.  In 
addition, there is no evidence that the veteran currently, or 
at any time since service, experienced irreducible, large or 
thrombotic hemorrhoids.  As such, the appeal is denied.  

Intertrigo, groin, and tinea pedis.  In October 1994, service 
connection was granted and a noncompensable evaluation 
assigned for a skin condition of the groin and feet.  At that 
time, it was noted that an October 1992 VA examination 
included the veteran's report of an itchy crotch and itchy 
toe webs for approximately 10 years.  Service connection was 
granted for intertrigo, groin and tinea pedis.

The veteran's service-connected skin condition is evaluated 
as analogous to eczema under 38 C.F.R. 4.118, Diagnostic Code 
7806.  The current noncompensable evaluation is appropriate 
where the evidence shows slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires evidence of 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  

Post-service medical records obtained by the RO subsequent to 
the June 1997 Board remand included a December 1995 VA chart 
extract noting the veteran's complaints of "jock itch" and 
a finding of chronic tinea cruris.  A January 1996 chart 
entry noted the assessment of chronic tinea cruris responding 
well to medication.  

The report of a May 1998 VA dermatological examination 
included the veteran's report that he continued to experience 
itching between his toes.  The veteran also reported that he 
was presently using an unknown cream which minimized the rash 
on the scrotum and groin.  Physical examination revealed 
maceration between the third, fourth and fifth toes, worse on 
the left, plus hypertrophy and subungual hyperkeratosis of 
the left great toe nail.  The crural areas were 
hyperpigmented, slightly lichenified, and finely scaling.  
The left side was worse than the right.  There was no 
ulceration.  The diagnoses included tinea pedis, moderate; 
onychomycosis, left great toe nail and tinea cruris, 
moderate, due to trichophyton rubrus.  

Upon review of the medical evidence of record, the Board 
finds that it does not demonstrate exfoliation or exudation 
involving an exposed surface or an extensive area.  The 
evidence since service demonstrates that the veteran has 
maceration between the toes and scaling and lichenification 
of the crural areas; all of which are unexposed surfaces and 
small areas.  The record does not show exfoliation, exudation 
or itching involving an exposed surface or extensive area 
that is required for a compensable evaluation.  Diagnostic 
Code 7806.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and the veteran is not entitled to a compensable evaluation 
for intertrigo, groin and tinea pedis at any time from the 
original grant of service connection to the present.  See 
Fenderson, supra.  

Hypertension.  In October 1994, service connection was 
granted and a noncompensable evaluation assigned under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  At 
that time, it was noted that the veteran had in-service 
treatment for hypertension and a post-service diagnosis of 
hypertension on VA examination in June 1994.  Blood pressure 
readings taken during that examination were 134/92, 138/89 
and 136/95.

VA treatment records associated with the claims folder 
subsequent to the June 1997 Board remand included chart 
entries, dated from November 1995 to August 1997, noting 
blood pressure readings which ranged from a low diastolic 
pressure of 80, to a high of 95, and from a low systolic 
pressure of 128, to a high of 156.  The most recent reading, 
obtained in August 1997, was 154/95.  The readings were 
reported as part of the veteran's vital signs, taken in 
connection with treatment for various conditions.  The 
records did not include any assessment of the veteran's blood 
pressure levels and there was no diagnosis of hypertension.  

The veteran was afforded a VA examination in May 1998 at 
which time he reported that he had borderline high blood 
pressure while in service.  Since leaving service, the 
veteran reportedly continued to have frequent blood pressure 
checks, but had not received any treatment for hypertension.  
The veteran knew of no related complications related to 
hypertension.  Upon physical examination, blood pressure 
readings were recorded as follows:  left arm sitting, 120/90; 
right arm supine, 128/82; right arm standing, 130/94.  The 
diagnostic impression was that of borderline hypertension, 
apparently present for years, while under constant 
observation. 

The Board notes that the criteria for evaluating 
cardiovascular disorders, including hypertensive vascular 
disease, were amended effective January 12, 1998.  The Court 
has stated that where laws or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990). 

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a minimum 10 
percent rating was for assignment for hypertensive vascular 
disease (essential hypertension) if diastolic blood pressure 
was predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  A 20 percent rating was for assignment for 
hypertensive vascular disease (essential hypertension) if 
diastolic blood pressure was predominantly 110 or more with 
definite symptoms.  Note Two (2) provided that when 
continuous medication was necessary for control of 
hypertension with a history of diastolic pressure of 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.

Under the revised criteria which became effective January 12, 
1998, a minimum 10 percent rating is assigned for 
hypertension with diastolic pressure predominantly 100 or 
more, or: systolic pressure predominantly 160 or more, or; a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).

The revised regulations were not in effect at the time the RO 
assigned a noncompensable evaluation and were, therefore, not 
applied by the RO.  In addition, the RO did not apply or 
discuss the new rating criteria in a supplemental statement 
of the case issued after the criteria became effective.  
Prior to addressing this claim on the merits, the Board has 
considered whether the veteran would be prejudiced if the 
Board proceeded with appellate consideration of the claim 
without prior consideration of the new criteria by the RO.  

In this regard, the Board notes that the evaluation of the 
veteran's hypertension is based on blood pressure readings, 
with particular attention paid to diastolic pressure and 
related symptoms under the old criteria.  Under the new 
criteria, related symptomatology is not a consideration.  
Under both criteria, in order to assign an increased rating, 
the record must demonstrate a certain level of blood 
pressure.  The Board has compared the previous version of 
Diagnostic Code 7101 with the new version and finds that the 
blood pressure readings considered under each percentage have 
not changed.  The criteria for a minimum evaluation have 
remained essentially the same.  Thus, the Board finds that 
consideration of the new criteria would not affect the 
outcome of the veteran's claim in this case.  

Where regulations have changed during the course of an 
appeal, it is the usual practice to remand the issue to the 
RO to afford the veteran due process in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  In this case, the 
Board has determined that there has been little significant 
change in the substantive criteria directly affecting the 
veteran's claim and there is no prejudice to the veteran in 
proceeding to consider the issue.  Remand of the issue would 
only needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.  The Board further notes 
that the veteran has had ample opportunity to advance 
argument and evidence as to the limitations produced by his 
service-connected hypertension and there is no prejudice in 
the Board reviewing his claim on the merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Upon review of the evidence of record, the Board notes that 
the veteran has reportedly undergone repeated blood pressure 
readings, but has not been treated with medication to control 
hypertension.  In fact, the most recent VA examination 
yielded a diagnosis of "borderline" hypertension.  
Diastolic pressure has not been predominantly 100 or more, 
systolic pressure has not been predominantly 160 or more and 
the record does not show a history of diastolic readings 
predominantly 100 or more.  The blood pressure readings of 
record did not include any readings of diastolic pressure of 
100 or more.  In addition, there is no evidence of related 
symptomatology.  Thus, the Board has considered both the old 
and new rating criteria and finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable rating for the service-connected hypertension.  
The veteran is not entitled to a compensable evaluation for 
hypertension at any time from the original grant of service 
connection to the present.  See Fenderson, supra.  

Right Ankle.  In the rating decision presently on appeal, the 
RO granted service connection and assigned a noncompensable 
evaluation for the residuals of a right ankle fracture, 
effective from September 10, 1992.  In a September 1998 
decision, the RO increased the rating to 10 percent, 
effective May 20, 1998.  In doing so, the RO essentially 
considered a "staged" rating for the service-connected 
right ankle disability as prescribed by Court in Fenderson, 
supra.  The Board notes that in the original grant of service 
connection, the RO also noted the presence of a scar over the 
right ankle.  

As noted hereinabove, the Board remanded the case in June 
1997 in order to obtain additional medical evidence necessary 
to evaluate the severity of the veteran's disabilities.  The 
veteran presented to a May 1998 VA examination with 
complaints of daily pain and periodic swelling in his ankle.  
When questioned, he reported that when he walks, his ankle 
feels weak and he occasionally falls.  The veteran further 
reported that the ankle twists easily if he does not walk on 
flat ground.

Physical examination reveals a well-healed scar about the 
medial malleolar region.  There is tenderness to palpation 
about the medial malleolus and lateral ligament region but 
there was no swelling of the foot or ankle.  Range of motion 
was recorded as dorsal flexion to 5 degrees, lateral flexion 
to 30 degrees.  Inversion and eversion were noted to be 
within normal limits.  

The examiner offered a diagnosis of status post history of 
right ankle fracture with subsequent surgery, with residuals.  
"Functional perimeters" were characterized as "mild;" 
however, further clarification in terms of additional degrees 
was not offered due to the "subjective" nature of the 
factors.  X-ray studies revealed the ankle mortis was intact.  
There were no fractures or destructive lesions evident.  
There appeared to be a small accessory fossicle adjacent to 
the tibial styloid or an old chip fracture.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees. 38 
C.F.R. § 4.71, Plate II. 

The veteran's right ankle disability is currently assigned a 
10 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under that code, a 10 percent rating 
is warranted for moderate limitation of motion of the ankle;  
a 20 percent rating is assigned for marked limitation of 
motion.  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Under that Code, a 
40 percent rating is for assignment for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

Ankylosis of the subastragalar or tarsal joint of either 
ankle warrants a 10 percent evaluation if the joint is fixed 
in a good weight-bearing position.  A 20 percent evaluation 
requires that the joint be fixed in a poor weight-bearing 
position.  Diagnostic Code 5272.  Malunion of the os calcis 
or astragalus of the ankle warrants a 10 percent evaluation 
if there is moderate deformity; a 20 percent evaluation 
requires marked deformity.  Diagnostic Code 5273.  An 
astragalectomy warrants a 20 percent evaluation.  Diagnostic 
Code 5274. 

The report of the May 1998 VA examination revealed some 
limitation of motion of the right ankle; however, there is no 
evidence of arthritis, ankylosis, malunion or astragalectomy.  
Thus, an increased rating would be warranted only if the 
criteria of Diagnostic Code 5271 are met.  While the term 
"marked" is not defined by regulation, the overall 
regulatory scheme contemplates a 20 percent rating in cases 
of ankylosis in plantar flexion, less than 30 degrees.  See 
Diagnostic Code 5270.  The record does not indicate that the 
veteran's disability approximates such a degree of severity.  
Thus, the Board finds that assignment of a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5271.  
In considering the veteran's claim for increase, the Board 
has considered his complaints of pain and instability (See 
DeLuca, supra)  The most recent VA examination report 
included the veteran's complaints; however, there was no 
evidence which objectively confirmed functional loss due to 
pain beyond that contemplated by the rating for moderate 
limitation of motion.  There were only subjective complaints 
of discomfort.  There was no swelling of the ankle or foot 
noted and the examiner characterized the "functional 
perimeters" as "mild."  Such characterizations lead the 
Board to conclude that disability manifested by the right 
ankle disorder is no more disabling than that contemplated by 
"moderate" limitation of motion under Diagnostic Code 5271.  
There is no basis on which to grant a higher evaluation under 
limitation of motion criteria due to pain. 

The Board notes that the original grant of service connection 
included consideration of a residual scar; however, the 
evidence does not warrant assignment of a separate rating for 
that scar.  See Esteban, supra.  The May 1998 VA examination 
noted the presence of a scar, described as well-healed.  The 
scar is asymptomatic and there is no evidence that it 
interferes with the function of the right ankle.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected right 
ankle disability as prescribed by the Court in Fenderson, 
supra.  The evidence warrants a 10 percent rating only 
beginning the date of the most recent examination for rating 
purposes, May 20, 1998.  There was no basis for assignment of 
an increased rating prior to that time.  

Pseudofolliculitis barbae.  In the February 1993 rating 
action presently on appeal, the RO noted in-service treatment 
of ingrown beard hairs and granted service connection and 
assigned a noncompensable evaluation for pseudofolliculitis 
barbae.  

The veteran was afforded a VA examination in February 1994 at 
which time he reported that he used powder and cream to 
control the pseudofolliculitis barbae, which was worse in the 
summer months.  The examiner noted "a few" ingrown hairs on 
the face.

Subsequent to the June 1997 Board remand, the veteran was 
afforded a VA dermatological examination in June 1998, at 
which time he reported the history of difficulties with his 
beard.  He reported that he relied on a barber clipping his 
beard and had an occasional ingrown hair which forms an 
inflamed bump and eventually becomes a small scar.  Physical 
examination revealed beard hairs approximately 4 to 5 mm long 
and scattered, small depressed scars about 3-4mm in size over 
the beard area.  The diagnosis was that of pseudofolliculitis 
barbae.  The examiner noted that, because his beard hairs 
formed small coils which, if cut flush, could become ingrown, 
the veteran cannot be clean shaven and must maintain a short 
beard stubble.  

The veteran's service-connected skin condition is presently 
assigned a zero percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7814.  Under that code, tinea barbae is rated 
based on associated scars, disfigurement, or on the extent of 
constitutional symptoms or physical impairments.  According 
to the applicable criteria, a noncompensable evaluation is 
warranted for slightly disfiguring scars of the head, face or 
neck.  A 10 percent evaluation requires moderately 
disfiguring scars of the head, face or neck.  Diagnostic Code 
7800.

There is no indication in the record, nor has it been 
alleged, that the disability from pseudofolliculitis barbae 
is manifested by constitutional symptoms or physical 
impairments.  In addition, there is no indication from that 
record that the skin disorder has resulted in moderate 
disfiguring scars of the head, face or neck.  The most recent 
VA examination included findings of small, depressed scars 
over the beard area.  As such, the Board concludes that the 
criteria for a compensable rating have not been met.  The 
Board has also considered the rating criteria applicable for 
rating eczema, but finds that an increased rating is not 
warranted under Diagnostic Code 7806.  While an exposed 
surface is involved, there is no evidence of exfoliation, 
exudation or itching on the face.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and the veteran is not entitled to a 
compensable evaluation for pseudofolliculitis barbae at any 
time from the original grant of service connection to the 
present.  See Fenderson, supra.  

Laceration, left upper arm.  In October 1994, service 
connection was granted for a laceration of the left upper arm 
and a noncompensable evaluation was assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
granting service connection, the Hearing Officer noted 
service medical records referable to a laceration of the left 
upper arm sustained in October 1989.  

When the Board remanded the case in June 1997, the RO was 
instructed to afford the veteran a VA examination in order to 
determine the severity of the laceration to the left upper 
arm, to include any related orthopedic residuals.  The 
veteran was afforded VA orthopedic and dermatological 
examinations in May 1998.  The orthopedic examiner noted that 
the examination had been intended to elicit evidence with 
regard to the left upper arm, however, the veteran stated 
that it was actually the right lateral arm which was of 
concern.  The veteran related a history of injury to the 
right arm and the examiner conducted a physical examination 
of that arm.  There were no findings with regard to the 
service-connected left arm laceration.  The report of the VA 
dermatological examination also noted the veteran's 
complaints of a right arm scar and did not include any 
findings pertaining to the service-connected left arm 
laceration.

The Board points out that, despite the veteran's assertions 
to the contrary at the recent VA examinations, service 
connection is clearly in effect for a left arm laceration 
only.  The Board remanded the case in an attempt to determine 
whether there were any orthopedic manifestations related to 
the service-connected left arm laceration; however, the 
veteran insisted that a nonservice-connected scar be 
evaluated instead.  Thus, there are no findings pertaining to 
the left arm laceration subsequent to service, and the 
veteran also apparently has no complaints pertaining to the 
left arm.  

The service medical records include an October 1989 chart 
extract which noted that the veteran presented with a 
laceration to the left arm, with jagged edges, approximately 
1/2 inch in depth.  There was damage to muscle tissue noted; 
however, the veteran refused sutures.  There were no 
subsequent findings in the service medical records and the 
report of a June 1992 physical examination was silent for any 
pertinent findings.  

The service-connected left arm laceration is presently 
assigned a zero percent rating under Diagnostic Code 7805.  
Under that code, a scar is rated on limitation of function of 
the part affected.  Under Diagnostic Code 7803, a 10 percent 
rating would be warranted for a superficial, poorly nourished 
scar with repeated ulceration.  Under Diagnostic Code 7804, a 
superficial scar, which was tender and painful on objective 
demonstration would warrant assignment of a 10 percent 
rating.  

Despite the Board's attempt to obtain a VA examination 
adequate for rating purposes, there is no evidence of record 
that the veteran's service-connected left arm scar is poorly 
nourished, with repeated ulceration, tender and painful or 
that it limits the function of the left upper arm.  Thus, the 
Board must conclude that the criteria for a compensable 
rating have not been met at any time from the original grant 
of service connection to the present.  See Fenderson, supra.  


ORDER

As a well-grounded claim has not been presented, service 
connection for sinusitis is denied.  

An increased rating prior to May 20, 1998, for the service-
connected degenerative changes left shoulder is denied.

An increased rating subsequent to May 20, 1998, for the 
service-connected degenerative changes left shoulder is 
denied.

An increased rating prior to May 20, 1998, for the service-
connected right (major) shoulder bursitis is denied.

An increased rating subsequent to May 20, 1998, for the 
service-connected right (major) shoulder bursitis is denied. 

An increased rating for the service-connected post-operative 
left anterior cruciate ligament repair with degenerative 
changes is denied.

An increased (compensable) rating for the service-connected 
hemorrhoids is denied.  

An increased (compensable) rating for the service-connected 
intertrigo, groin, and tinea pedis is denied.  

An increased (compensable) rating for the service-connected 
hypertension is denied.  

An increased rating prior to May 20, 1998, for the service-
connected residuals right ankle fracture is denied.

An increased rating subsequent to May 20, 1998, for the 
service-connected residuals right ankle fracture is denied. 

An increased (compensable) rating for the service-connected 
pseudofolliculitis barbae is denied.  

An increased (compensable) rating for the service-connected 
residuals, laceration, left upper arm is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

